DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNPEI et al. [CN 10-4332299A.] 
Regarding claim 1, JUNPEI et al. discloses an electronic component [100] comprising: 
- a member [40] with marking [50], as a part of the electronic component, wherein the marking being configured directly on a surface of the member in at least one marking area, and; 
- a member other than the member with marking [figure 1.] 
JUNPEI et al. discloses the marking information on the electronic component. The specific digitally processsable would have been an obvious design consideration for the purpose of enhancing process and/or accessible for the electronic component. 
Regarding claim 11, JUNPEI et al inherently discloses the marking area contains at least one type of record being member data of the member with marking, assembly data of the member with marking, or processing conditions of the member with marking [figure 1.]

Regarding claims 13 and 15, JUNPEI et al. discloses a magnetic core [10] in the form of an I-typed core. 
The specific shape core would have been an obvious design consideration based on the intended applications uses. 
Regarding claims 7-9, the specific location of the marking area and/or numbers would have been an obvious design consideration for the purpose improving accessible.
Regarding claims 2-6, 14, and 16, it would have been an obvious design consideration to add more marking area on the electronic component for the purpose of providing additional information for the electronic component. 
Regarding claim 10, the specific method or type of marking would have been an obvious design consideration for the purpose of improving accessible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837